Citation Nr: 1432466	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  13-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not shown in service or until many years after service, and is not shown to be related to an in-service disease or injury, or to a service-connected disability.

2.  Tinnitus is not shown in service and is not shown to be related to an in-service disease or injury, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a) and (b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2013). 

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in October 2010 satisfied the duty to notify provisions.  That letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of the claimed disabilities on daily life and occupational functioning.

The claims were subsequently readjudicated, most recently in an April 2013 statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and private medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in January 2011; the Veteran has not argued, and the record does not reflect, that the examination was inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran served 90 days or more, and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).      

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The Veteran served on active duty from September 1963 to September 1965, with no foreign service.  His specialty was infantry operations and intelligence specialist.  His decorations included sharpshooter (rifle).  

Service treatment records include the report of the Veteran's June 1963 entrance examination.  Findings then from audiological evaluation showed that pure tone thresholds, in decibels (after conversion of the data to the current ISO (ANSI) values), were:


HERTZ


500
1000
2000
3000
4000

RIGHT
20
5
15

5

LEFT
15
15
15

5



At his discharge examination in August 1965, the Veteran reported he had not had any ear trouble and no running ears.  At that time findings from audiological evaluation showed that pure tone thresholds, in decibels (after conversion of the data to the current ISO (ANSI) values), were:


HERTZ


500
1000
2000
3000
4000

RIGHT
15
10
15

10

LEFT
15
15
20

10


Service treatment records show no complaints or indications of any ear or auditory problems. 

The first indication on file of any ear problems is shown in private treatment records in 2000.  The Veteran was first seen on March 6, 2000 for right ear problems, and reported he had been seen in late February and March 1, 2000 for such complaints. 

On March 13, 2000 the Veteran was seen in follow-up for complaints of bilateral earaches.  He reported having difficulty with his hearing and bilateral earaches, and had been on Bactrim DS for the prior two weeks.  On examination both ear drums were red with some retraction and decreased hearing.  The assessment was bilateral otitis with Eustachian tube dysfunction.

When seen in follow-up one week later the Veteran reported having better hearing out of the left than the right ear.  After examination the report contains an assessment of resolving bilateral otitis. 

When seen in April 2000 the Veteran was feeling better but still had pressure in both ears.  Objectively, there was some slight retraction of both eardrums and hearing was more diminished in the right than in the left.  After examination the report contains an assessment of resolving bilateral otitis with Eustachian tube dysfunction.

When seen in May 2000, the Veteran reported that his ears were getting better.  When seen in December 2000, there is a notation that the ears were cleaned of wax, and his tube fell out of the right ear.

When the Veteran was seen in October 2006 he reported he had tinnitus in his left ear with decreased hearing for the past year.  The report noted that the Veteran had been checked before for hearing and it has been diminished in the left ear.  The report contains an assessment that includes: impacted ear wax, and tinnitus.   When seen in May 2007 the Veteran reported he thought his ears might be plugged.  When seen in November 2007, the Veteran reported he had had bilateral earaches for the past week.  The report contains an assessment of sinusitis and probable bilateral otitis media.

The report of a January 2011 VA examination shows that the Veteran reported complaints of decreased hearing.  He reported a history of military noise exposure.  He reported that in service he was company commander driver, and had noise exposure from being a right handed shooter, and from mortar firing and armor firing, with no hearing protection.  He reported that after service he was a laborer for 17 years in a box factory with no significant noise; and then worked for 17 years as a route driver with no noise exposure.  The Veteran reported complaints of tinnitus.  The examiner noted there was a history of left sided tinnitus back in 2006.  Audiological evaluation showed that pure tone thresholds in decibels, and speech recognition scores in percent were:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
60
80
100
105
95
44
LEFT
35
40
50
60
65
96

The examiner opined that the Veteran had tinnitus that was likely a symptom of the hearing loss.  The examiner opined that the current hearing loss is less likely as not (less than 50/50 probability) caused by or a result of changes in hearing during the service years.  As rationale, the examiner noted that no hearing loss or significant change in hearing thresholds were shown in service.  Further, there was documentation of ear problems and reference to otitis media and right ear tube placement as far back as 2000.

Although there are present diagnoses of tinnitus and bilateral hearing loss disability as defined by VA, there is no opinion or other evidence that either condition is etiologically linked to service.  There is no evidence of any injury in service and no affirmative evidence in service of a chronic condition during service; and as reflected in the recent VA examination, there were no significant changes in threshold levels during service.

There is no evidence within the first year after service of any organic disease of the nervous system manifested by hearing loss disability or tinnitus.  Further there is no continuity of symptoms shown after service associated with a present chronic condition of bilateral hearing loss disability or tinnitus, or opinion or other evidence to link any such current condition to service.  

While the Veteran believes that he has tinnitus and bilateral hearing loss disability that are related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on the medically complex determinations of diagnosis and etiology. 

The preponderance of the evidence is against the claim for service connection for tinnitus and bilateral hearing loss disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 










ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


